THE COURT.
In this cause plaintiff, a public utility, formerly called Western Milling Company, pleading its own infirmity and want of power, sued the defendants to enjoin proceedings under a deed of trust covering both real and personal property, executed by it, naming defendant Mercantile Trust Company as trustee and defendant Webster Mfg. Company as beneficiary, and to have same removed as a cloud upon the title to its property.
Defendants answered, denying invalidity in said deed of trust and by cross-complaint set up the fact that a sale had been had thereunder at which defendant Webster Mfg. Company became the purchaser and received a deed to said property from the trustee. The prayer of the cross-complaint was that the title of said defendant under said sale be declared valid and that a receiver be appointed to manage and control the property pending the termination of the litigation. Defendants had judgment as prayed for under their cross-complaint. *Page 795
[1] The deed of trust here involved is the same deed of trust referred to in case S.F. No. 12641, Webster Mfg. Co. v. Byrneset al., ante, p. 630 [280 P. 101], this day decided, to which reference is made, and upon authority of that case, the judgment in the instant case is hereby affirmed.